Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhat et al., US Pub. No.20070293247.
As to claim 1, Bhat discloses a device comprising: 
a processor; and a memory in communication with the processor, the memory comprising executable instructions that, when executed by the processor, cause the processor to control the device to perform functions of: 
detecting that a first user has invited a second user to a communication session, wherein the first user is associated with a first user account registered to a first domain platform and the second user is not associated with any of user accounts registered to the first domain platform, the first domain platform defining a first user privilege granted to the user accounts registered to the first domain platform (providing and registering a mobile domain platform for subscribers , see fig.1, [0015] to [0016]); 
based on the detection that the first user has invited the second user to the communication session, causing a second user account associated with the second user to be created and registered to a second domain platform, the second domain platform being different from the first domain platform and defining a second user privilege granted to user accounts registered to the second domain platform and granting the second user account the second user privilege (providing the mobile domain platform with the best bid for registering a popular keyword for users, see [0017] to [0023]).As to claim 2, Bhat discloses causing the second user account to be created and registered to the second domain platform, the instructions, when executed by the processor, further cause the processor to control the device to perform a function of controlling the second domain platform to automatically create and register the second user account in response to detecting that the first user has invited the second user to the communication session (see [0018] to [0022]). As to claim 3, Bhat discloses causing the second user account to be created and registered to the second domain platform, when executed by the processor, further cause the processor to control the device to perform functions of: receiving, from a first user device associated with the first user, a user input to create the second user account to the second domain platform; and in response to the user input received from the first device, controlling the second domain platform to create and register the second user account (see [0064] to [0069]). As to claim 4, Bhat discloses the first user privilege comprises at least one of: a privilege to invite, to a communication session, a user that is not associated with any of the user accounts registered to the first or second domain platform; a privilege to add the second user to a domain directory managed by the first or second domain platform such that the second user is searchable on the domain directory; a privilege to revoke the second user privilege granted to the second user account; and a privilege to remove the second user account from the second domain platform (see [0064] to [0069]). As to claim 5 Bhat discloses the second user privilege comprises at least one of: a privilege to access a domain directory managed by the first or second domain directory; a privilege to start a new communication session and a privilege to invite, to a communication session, a user registered to the first or second domain platform (see [0064] to [0069]).
As to claim 6, Bhat discloses the users registered to the first domain platform and the users registered to the second domain platform are mutually exclusive (see [0053] to [0058]).As to claim 7, Bhat discloses detecting that the first user has invited the second user to the communication session, the instructions, when executed by the processor, further cause the processor to control the device to perform a function of receiving, from a first user device associated with the first user via a communication network, identification information of the second user (see [0064] to [0069]). As to claim 8, Bhat discloses the identification information comprises a phone number, email address or messenger alias of the second user (see [0033] to [0038]). As to claim 9, Bhat discloses controlling the device to perform functions of: detecting a predetermined condition is met with respect to the second user and revoking the second user privilege granted to the second user (see [0064] to [0069]). As to claim 10, Bhat discloses detecting that the predetermined condition is met, the instructions, when executed by the processor, further cause the processor to control the device to perform a function of: receiving, from a first user device associated with the first user, a request to revoke the second user privilege granted to the second user or detecting that there has been no activity in the communication session for a predetermined time period (see [see [0045] to [0048]).

Claims 11-20 are rejected for the same reasons set forth in claims 1-9 and 1 respectively.
 Conclusion
4.       Claims 1-20 are rejected.
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Any response to this action should be mailed to:
Commissioner for patents
P O Box 1450
Alexandria, VA 22313-1450




/KHANH Q DINH/Primary Examiner, Art Unit 2458